Citation Nr: 0502157	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  98-12 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied entitlement to the benefit 
currently sought on appeal.  The veteran filed a timely 
appeal, and the matter was brought before the Board.  In 
August 1999, the Board remanded the claim to afford the 
veteran an opportunity to present testimony in a personal 
hearing.  That hearing was conducted in January 2000.  The 
claim was recertified to the Board and in April 2000 was 
remanded for further development.   The claim was recertified 
to the Board in August 2004.

The Board notes that the Veterans Law Judge who conducted the 
veteran's January 2000 hearing is no longer employed at the 
Board.  By letter dated December 2, 2004, the veteran was 
notified that he had the right to another hearing, as the law 
requires that a Board member who conducts a hearing on appeal 
must participate in any decision made on that appeal.  He was 
also notified that he had within 30 days of the date of the 
letter to respond before the Board would proceed.  As of the 
date of this decision, no response has been received.  
Therefore, the Board will proceed with the appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.

REMAND

A review of the record reveals that the April 2000 remand by 
the Board requested a VA examination and opinion to determine 
the nature and etiology of the veteran's left ankle 
disability.  The veteran underwent such examination in July 
2000; however, no opinion was ever rendered as to whether it 
was at least as likely as not that the veteran's left ankle 
disability was incurred in his service.  The RO must seek 
such an opinion.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Additionally, the Board notes that outpatient treatment 
records dated in March 2004 indicate that the veteran was 
scheduled for a magnetic resonance imaging scan of his left 
ankle in July 2004 at the Atlanta VA Medical Center.  The 
latest outpatient records in the claims file are dated in 
March 2004.  The RO should ensure any available outpatient 
records are associated with the claims file. 

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should obtain all outpatient 
treatment records for the veteran from the 
Atlanta VA Medical Center, dated from March 
2004 to the present.

3.  The RO is requested to forward the 
veteran's claims folder to the examiner who 
conducted the July 2000 VA joints 
examination, or another VA examiner if this 
individual is unavailable for an addendum.  
The examiner is requested again to review the 
claims folder in order to render an opinion 
as to whether it is at least as likely as not 
(probability of fifty percent or more) that 
the veteran's left ankle disability is due to 
his active duty service.  If another 
examination is deemed necessary by the 
examiner, it should be conducted.  The 
examiner's review of the claims folder should 
be so noted in the addendum.  The rationale 
for any opinion expressed also should be 
included.  

4.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



